Citation Nr: 1513424	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-16 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from September March 1964 to February 1966.  He also had subsequent reserve service. 

These matters come before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  

In December 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  At separation from service, the Veteran had normal hearing upon testing and he denied hearing loss.

2.  The most probative evidence is against a finding that the Veteran has a hearing loss disability causally related to, or aggravated by, active service.

3.  The Veteran's service treatment records do not support that he had tinnitus in service.

4.  The clinical opinions indicate that the Veteran's tinnitus is likely related to his nonservice-connected hearing loss disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1153, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1153, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in May 2010. 

The claims file includes service treatment records (STRs), post service clinical records and correspondence, and lay statements in support of the Veteran's claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

A VA examination was provided in October 2010.  The VA examiner failed to note that the Veteran may have had abnormal hearing upon entrance into service.  The Board finds that a remand to obtain a supplemental clinical opinion would serve no useful purpose.  As discussed in further detail below, the examiner correctly noted that the Veteran had normal hearing upon separation from service.  In addition, the examiner gave the benefit to the Veteran in finding normal hearing upon entrance.  Finally, the examiner failed to convert both entrance and separation examinations to current audiometric stands; thus, the threshold shift would be the same regardless of conversion. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Bilateral Hearing Loss Disability

The Veteran claims that he has bilateral hearing loss disability due to service and that while in Vietnam, he was a cannoneer and exposed to loud noise without proper hearing protection.  The Board finds, for the reasons noted below, that the Veteran is not entitled to service connection for bilateral hearing loss disability. 

The Veteran entered active service in 1964.  In the 1960's, the military changed its standard of measuring hearing acuity.  The American Standards Association (ASA) units were replaced with the current International Standards Organization (ISO) units.  Service department audiometer test results prior to October 31, 1967 are assumed to have been reported in ASA units, rather than the current ISO units, unless otherwise noted.  To convert the units, the Board adds, to the ASA units, 15 decibels to 250 Hz., 15 decibels to 500Hz, 10 decibels to 1,000 Hz, 10 decibels to 2000 Hz, 10 decibels to 3,000 Hz., and 5 decibels to 4,000 Hz. 

The Veteran's January 1964 examination report, which does not indicate that the ISO standard was used, reflects that audiometric testing results, prior to conversion, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
-5
-10
5
LEFT
15
0
-10
-10
25

Upon conversion, the results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
5
0
10
LEFT
30
10
10
10
30

The examiner assigned a physical profile of H-1, representing a "high level of fitness" regarding "hearing and ear." Odiorne v. Principi, 3 Vet. App. 456 (1992).  The examiner did not note a hearing defect or related diagnosis.  

In Hensley v. Brown, 5 Vet. App. 155 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Therefore, the Veteran's entrance examination report reflects a hearing loss (abnormal hearing) in both ears.  

The Veteran's February 1966 report of history for separation purposes reflects that he denied ear trouble and denied hearing loss.  His report of medical examination, which does not indicate that the ISO standard was used, reflects the following audiology results:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

Upon conversion, the results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
5
LEFT
15
10
10
-
5

The examiner assigned a physical profile of H-1.  Thus, the Veteran denied hearing loss upon separation from service, and audiometric findings reflect that he had normal hearing upon testing.  

The Board has considered the Veteran's more current statements that he noticed a hearing loss in service, or shortly after service, but finds that his statements made for VA compensation purposes, more than three decades after separation from service are not sufficient to show an aggravation of a preexisting disability.  The Veteran is competent to state that he had experienced some hearing loss in service, and such a statement would not be inconsistent with the STRs which note abnormal hearing upon entrance.  However, he is not competent to relate the actual decibel level of his hearing loss, and is not credible as to the level of hearing loss and its consistency.  Moreover, he denied hearing loss upon separation.  In this regard, the Board notes that the Veteran has stated that his hearing loss occurred in Vietnam (December 2014 correspondence from Dr. Liu) and stated that he first noticed it shortly after leaving service (August 2013 Aurora Health Care record).  However, upon separation from service in February 1966, he denied hearing loss, and upon reserve enlistment in 1976, he also denied noticing hearing loss.  

The Board notes that upon separation in 1966, the Veteran reported cramping in the legs when in a sitting position too long, walking in his sleep when he was a child but not for the last five years, a slight case of piles, seasickness when he went overseas on a ship, that his feet sweat very easily and he easily gets athletes' feet, that he gets very nervous when he is waiting around doing nothing, and that he gets "worked up" very easily.  Thus, if the Veteran had a noticeable decrease in hearing acuity, it seems reasonable that he would have noted it when he noted his other complaints.  The Board is mindful that the Veteran reported that he did not feel that he was given an adequate examination because he was in a hurry to go home for his sister's funeral.  (The Veteran returned from Vietnam on February 9, 1966 and completed his report of medical history on February 10, 1966).  Nonetheless, he had time to note several other conditions, to include that his feet sweat; thus, it seems reasonable that he would have reported any noticeable decrease in hearing acuity since entrance if he had such.

The earliest post service evidence of abnormal hearing in the left ear is more than a decade after separation from service; the Veteran had normal right ear hearing acuity at that time.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran's August 1976 report of medical history for reserve enlistment reflects that he reported he was in excellent condition.  He noted that he had had ear, nose, or throat trouble, but specified that it was strep throat.  He denied any hearing loss.  He reported that his usual occupation was working on gas pipe lines as a laborer.  The Veteran's August 1976 report of medical examination for reserve enlistment reflects audiology results as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
-
15
LEFT
25
25
20
-
10

The examiner assigned a physical profile of H-1 and no hearing loss or related diagnosis was noted.  Thus, the record reflects that the Veteran's right ear had normal hearing ten years after separation from service.  

An August 2013 Aurora Health Care record reflects that the Veteran reported that he first noticed hearing loss after leaving the military.  A supplemental opinion by Dr. Liu, dated in December 2014, reflects that the Veteran reported noticing hearing problems while still on active duty, and that his hearing loss has progressed over time.  Dr. Liu stated that the Veteran's STRs reflect normal hearing for VA purposes at the time of enlistment.  Dr. Liu further found it "significant" that the Veteran checked "yes" for "ear, nose, or throat trouble" on his August 1976 report of medical history (reenlistment history).  The Board gives no probative weight to both statements.  As noted above, the STRs reflect abnormal hearing bilaterally upon entrance.  While they do not reflect a hearing loss which rises to the level of a "disability" for VA purposes, they do reflect abnormal hearing for VA purposes.  Hensley, 5 Vet. App. at 157.  With regard to the August 1976 notation as to "ear, nose, or throat trouble", the Veteran specifically noted that the trouble was with regard to strep throat which he had had six years earlier; thus, it does not support a finding that he was complaining of his ear and/or hearing loss.  In addition, he specifically denied hearing loss on the same form.  In addition, Dr. Liu's opinion does not take into consideration that the Veteran's 1966 audiometric findings were reported in ASA units, rather than the current ISO units; thus, all "0"s in 1966 is not equivalent with all "0"s in today's current standards. (Dr. Liu stated that the examination was "cursory" at best and noted it listed "zeros for all audiometric testing.")  Dr. Liu indicated that the Veteran's left ear hearing acuity was worse than his right due to having a gun on that side during service; however, he failed to adequately discuss that the Veteran actually had worse left ear hearing acuity prior to service.  Finally, Dr. Liu's opinion is based, on part, on the Veteran's statements that he noticed hearing loss in service; however, Dr. Liu did not adequately discuss that the Veteran actually denied hearing loss upon separation.

The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Based on the foregoing, the Board finds that the opinion is not probative as to the Veteran's hearing and hearing complaints upon entrance into active service or reserve service. 

The claims file includes an October 2010 VA examination report which reflects the examiner's opinion that the Veteran's current hearing loss is not due to service.  The Board acknowledges that the examiner, like Dr. Liu, failed to take into consideration the conversions from ASA to ISO standards in the 1964 and 1966 reports.  Nevertheless, the VA examiner gave the benefit to the Veteran in finding that the Veteran had normal hearing upon entrance.  Moreover, the examiner failed to convert both 1964 and 1966 results; thus, the threshold shift remained the same and the lack of conversion is not prejudicial to the Veteran in this case because the Veteran had normal hearing upon separation, as noted by the VA examiner.  The examiner noted that hearing loss resulting from high noise levels occurs at the time of the exposure; thus, normal hearing upon separation is indicative that the Veteran did not abnormal hearing due to service. 

The Board has considered all of the evidence in the claims file, to include the lay and clinical opinions in support of the Veteran's claim; however, such evidence does not support a finding that his hearing loss is causally related to, or aggravated by, active service.  For instance, D.H. noted that she met the Veteran in 1979 and noticed hearing trouble at that time; however, this was more than a decade after separation from service. 

The Veteran may sincerely believe that he has a disability due to service.  A person is generally competent to relate hearing acuity.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in matters of acoustic trauma with no hearing loss noted at the time of trauma.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011). 

In sum, the most probative clinical opinion reflects that hearing loss due to noise would have been evident at the time of acoustic trauma.  The Veteran had normal bilateral hearing upon separation from service, normal right ear hearing more than a decade after separation from service, and the Veteran denied noticeable hearing loss in 1966 and 1976.  Based on the foregoing, service connection is not warranted.  The Board appreciates the Veteran's honorable service; nevertheless, as the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Tinnitus

The Veteran is competent to report tinnitus, or a ringing sound in his ears.  He has reported that his tinnitus began in approximately 1994 or 1995 (See Dr. Liu's December 2014 opinion and October 2010 VA examination report).  He has also stated that he had intermittent tinnitus in service (e.g. 2014 Board hearing transcript).  The Board finds that the Veteran's statements in 1966 and 1976 with regard to his ears and hearing are more probative than his statements made decades later for compensation purposes.  As noted above, upon separation from service in February 1966, he denied ear trouble, running ears, and hearing loss; however, he reported cramping in the legs when in a sitting position too long, walking in his sleep when he was a child but not for the last five years, a slight case of piles, seasickness when he went overseas on a ship, that his feet sweat very easily and he easily gets athletes' feet, that he gets very nervous when he is waiting around doing nothing, and that he gets "worked up" very easily.  Thus, if the Veteran had noticed even intermittent tinnitus, it seems reasonable that he would have noted it when he noted his other complaints, to include that he easily gets athlete's feet and sweaty feet.  In addition, in his August 1976 report of medical history for reserve enlistment, he did not report tinnitus (He specified that his "ear, nose, or throat trouble" consisted of having had strep throat).  

Private and VA clinical opinions indicate that it is likely that the Veteran's tinnitus is related to his current hearing loss. (See Dr. Liu's December 2014 opinion, and October 2010 VA examination report.)  The Board finds that the clinical opinions with regard to the etiology of tinnitus, and the records contemporaneous to service are more probative than the Veteran's statements made years later for compensation purposes.  As the Veteran is not service-connected for hearing loss disability, service connection for a disability secondary to hearing loss disability is not warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


